Citation Nr: 0114133	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  96-44 192	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals, 
meniscus, left knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for T-3 fracture with 
myalgia, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for vascular-type 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran in this case served on active duty from February 
1967 to February 1970 and from March 1970 to March 1974.  He 
also served in the Army National Guard of Oklahoma.

This matter arose from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which, in part, denied claims for 
increased ratings for PTSD; residuals, meniscus, left knee; 
T-3 fracture with myalgia; and vascular-type headaches.  By 
hearing officer's decision dated in August 1996, the rating 
for the T-3 fracture with myalgia was increased, to 20 
percent.  By rating decision dated in September 2000, the 
rating for PTSD was increased, to 50 percent.  The September 
2000 rating decision also granted entitlement to a total 
disability evaluation for compensation purposes based upon 
individual unemployability.  Prior to the claims being 
withdrawn, increased ratings above 20 percent for T-3 
fracture with myalgia and above 50 percent for PTSD remained 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits are awarded).

The Board notes that the veteran also initiated an appeal as 
to a claim for entitlement to an increased (compensable) 
rating for bilateral hearing loss.  However, as the veteran 
never completed his appeal by filing an appeal statement (VA 
Form 9 or its equivalent) as to that issue, it will not be 
addressed here.  See Fenderson v. West, 12 Vet. App. 119, 131 
(1999).  


FINDING OF FACT

On April 16, 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  

On April 16, 2001, the Board received a faxed copy of a VA 
Form 21-4138 (Statement in Support of Claim) signed by the 
veteran and dated the same day.  The veteran wrote, in part, 
"I wish to drop any and all appeals."  The Board construes 
this statement as his desire to withdraw the claims on 
appeal.  As the statement was in writing, the legal 
requirements for a proper withdrawal have been satisfied.  
38 C.F.R. § 20.204 (2000).  Consequently, further action by 
the Board on these claims is not appropriate.  38 U.S.C.A. 
§ 7105(d) (West 1991).

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed without prejudice.




		
M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 



